Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed January 14, 2022 has been entered.  Claims 1-19 are pending and are rejected for the reasons set forth below. 

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC §112(b)
5.	The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 16, 18, and 19 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Claim 7 recites the limitation, “defining the one or more learnable variables based on identifying an adverse event signal within one or more corpora of event data, wherein the adverse event signal comprises a decline code for an associated event, wherein the one or more learnable variables includes: extracting, from the one or more corpora of event data, a corpus of adverse feature data…” This limitation appears to state that the one or more learnable variables extracts a corpus of adverse feature data from the one or more corpora of event data. The meaning of this limitation is vague and indefinite. Specifically, it is unclear if the applicant intended to state that the learnable variable extracts this data, or if the applicant intended to state that the process of defining the one or more learnable variables includes extracting this data. For the purpose of examination, it is assumed that claim 7 was intended to state, “defining the one or more learnable variables based on identifying an adverse event signal within one or more corpora of event data, wherein the adverse event signal comprises a decline code for an associated event, wherein defining the one or more learnable variables includes…”
Since claim 8 includes the respective limitations of claim 7, from which claim 8 depends, claim 8 is rejected for the grounds and rationale used to reject claim 7. Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim 16 recites the limitation, “wherein the threat prediction comprises a threat score value, and wherein the machine learning-based system further comprises: implementing an automated decisioning workflow…” This limitation appears to state that machine learning based system includes a process for implementing an automated decisioning workflow. However, this limitation is vague and 
Appropriate correction or clarification of this claim is required.  No new matter may be added.

Claim 18 recites the limitation, “wherein a distinct one of the plurality of learnable variables comprises a learnable variable that is adapted to compute the threat prediction.” This limitation appears to state that the learnable variable itself computes the threat prediction. This limitation is vague and indefinite. Specifically, it is unclear if the applicant intended to state that the learnable variable is adapted to compute the threat prediction (i.e. the learnable variable actually performs the computation), or if the applicant intended to state that the learnable variable is used in the process of computing the threat prediction (i.e. the learnable variable is a variable within the algorithm for computing the threat prediction). For the purpose of examination, it is assumed that the applicant intended to state that the learnable variable is data used to compute the threat prediction.
Since claim 19 has the substantially same issue as claim 18, claim 19 is rejected for the grounds and rationale used to reject claim 18. Appropriate correction or clarification of these claims is required.  No new matter may be added.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-3, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (U.S. Patent Publication No. 20140324699) in view of Thomas (U.S. Patent No. 10997596). 

Claim 1
            Regarding claim 1, Ding teaches:
A machine learning-based method for detecting digital abuse or digital fraud that involves malicious account testing, the method comprising
implementing the machine learning threat model that predicts malicious account testing using misappropriated account data (See at least Paragraphs 25 and 26: As described above, Ding describes a system that utilizes machine learning to determine the likelihood that a transaction is a testing transaction. In other words, the system may determine if a transaction comprises malicious account testing [Also see Paragraph 2]),
wherein a subset of a plurality of learnable features of an algorithmic structure of the machine learning threat model includes one or more of the plurality of distinct machine learning model learnable features [[associated with the decline code- feature mapping]] (See at least Paragraphs 84 and 85: The system may utilize a "development data set" that utilizes features of a plurality of transactions to determine the probability that a transaction is a testing transaction. The development data set may be defined by a plurality of features [i.e. learnable variables]. For example, Table 4 describes a development data set comprising two training features: a discretized transaction amount and an indicator of whether the transaction was Card Present or Card Not Present. The features of individual transactions may then be analyzed based on the features defined by the development data set. Examiner’s Note: Ding does not explicitly teach the decline-code feature mapping. However, Thomas does teach this feature as described below);
wherein implementing the machine learning threat model includes: (i) identifying event data from an online event that is suspected to involve digital fraud or digital abuse
(ii) extracting adverse feature data from the event data that map to the plurality of distinct machine learning model learnable features [[associated with the decline code-feature mapping]] (See at least Paragraphs 75 and 80 and Figure 6: The ascertained testing transactions [i.e. event data] are received by a transaction scoring computer [Figure 6, 601]. The ascertained testing transactions may then be analyzed to generate "multi-level features" [i.e. adverse feature data] associated with the testing transactions [Figure 6, 605]), and
(iii) providing the adverse feature data as model input to the machine learning threat model (See at least Paragraph 82 and Figure 6: A testing model may be generated using the "features" determined in step 605 [Also see Paragraphs 25 and 26: The testing model may utilize the "features" generated from the transaction information as input]); and
computing, using the machine learning threat model, a threat prediction indicating a probability that the online event involves malicious account testing (See at least Paragraphs 84 and 85: The testing model may be used to determine the probability that a transaction comprising certain features is a testing transaction. This determination may be made for individual transactions performed by a user at a merchant [See Paragraphs 93 and 97 and Figure 7]).

	Regarding Claim 1, Ding does not explicitly teach, but Thomas, however, does teach:
creating a decline code-feature mapping of a plurality of distinct account testing transaction decline codes to a plurality of distinct machine learning model learnable features of a machine learning threat model (See at least Col. 10, Lines 29-40: Describes a system for analyzing declined payment account transactions. The system 
defining a training corpus of decline code-informed data samples based on the decline code-feature mapping (See at least Col. 11, Lines 20-48: Tagged transaction data [i.e. a training corpus of decline-code informed data samples] may be recorded and stored by the research engine. The "tags" placed on each transaction correspond to the rules determined by the research engine [See Col. 10, Lines 1-13 and Table 1]); and
using the training data corpus of decline code-informed data samples to train the machine learning threat model (See at least Col. 11, lines 49-64: The research engine provides the tagged transactions as an additional input to a fraud scoring model. Through additional input of the tagged transactions, performance of the model can be improved/enhanced such that future use of the model in scoring transaction may be more accurate. Examiner's Note: Thomas does not explicitly state that the fraud scoring model is a "machine learning" model. However, the examiner notes that a model that is trained/improved based on new data qualifies as a machine learning model as recited in the claims).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Ding and Thomas in order to provide a model that is effective in reducing, and in some instances eliminating, fraudulent transactions and/or certain types of fraudulent activities involving the payment accounts (Thomas: Col. 1, Lines 28-39). Although Thomas does not explicitly state that this model in used to detect fraud related to “account testing,” it 

Claim 2
	Regarding Claim 2, Ding teaches:
wherein malicious account testing relates to a type of fraudulent online activity in which a malicious actor attempts to identify whether misappropriated financial account data can be used to make an illicit online transaction (See at least Paragraph 2: The system disclosed by Bing utilizes machine learning to identify transactions as "testing transactions." Bing defines testing transactions as "seemingly inconspicuous transactions used to validate the payment account information." These transactions are used by identity thieves and other fraudulent parties).

Claim 3
	Regarding Claim 3, Ding teaches:
wherein the threat prediction comprises a threat score value (See at least Paragraph 25: The testing model may output a "testing transaction score" indicating the likelihood that a transaction is a testing transaction), and
wherein the machine learning-based method further comprises: implementing an automated decisioning workflow comprising a plurality of threat evaluation stages that each include distinct criteria for evaluating at least the threat score (See at least Paragraph 100: Various actions may be performed based on the testing transaction score reaching a threshold value [i.e. a threat evaluation stage]. For example, if the 
wherein each of the plurality of threat evaluation stages includes a distinct threat score range that, if satisfied, automatically informs a distinct disposition for the online event (See at least Paragraph 100: As stated above, the testing transaction score may be analyzed according to a threshold value [i.e. a distinct threat score range]. The threshold value, if satisfied, may identify the transaction/account as possibly compromised).

Claim 6
	Regarding Claim 6, Ding teaches:
constructing the machine learning threat model based on the one or more learnable variables derived based on feature data indicative of malicious account testing (See at least Paragraph 82: The testing model may be generated using the "features" determined in step 605 [Also see Paragraphs 25 and 26: The testing model may utilize the "features" generated from the transaction information as input to the testing model]),
wherein the constructing includes: selecting an agnostic machine learning model that predicts a threat score that is agnostic to a specific type of digital fraud or digital abuse (See at least Paragraph 25: The testing model may be implemented using various techniques and/or machines. For example, the testing model may be implemented using a Bayesian classifier, a decision tree, or a neural network [i.e. a machine learning model that is agnostic to a specific type of digital fraud or abuse]); and
augmenting an algorithmic structure of the agnostic machine learning model with the one or more learnable variables derived based on feature data indicative of malicious account testing (See at least Paragraph 25: The testing model may then be trained [i.e. augmented] to adapt its effectiveness over time by analyzing "features" extracted from transaction information [Also see Paragraph 26]. The testing model is utilized to identify testing transactions [See Paragraph 2]).

Claim 15
	Regarding claim 15, Ding teaches:
A machine learning-based system for detecting and mitigating digital abuse or digital fraud that involves malicious account testing, the machine learning-based system comprising: a machine learning system that: (See at least the Abstract and Paragraph 2: Describes a system/method that utilizes machine learning [i.e. a testing model; See Paragraph 25, the testing model may be a learning model that adapts its effectiveness over time] to identify transactions as testing transactions [i.e. transactions that are designed to test whether stolen account information may be used by an identity thief]): 
a distributed network of computers implementing a machine learning-based digital threat mitigation service that (See at least Paragraph 33: The system may comprise a network of computers [Also see Figure 1]. The system may utilize a testing model [i.e. a machine learning model] to identify threats from malicious individuals [See Paragraph 25]): 
implements a machine learning threat model that predicts malicious account testing using misappropriate accounts
wherein a subset of a plurality of learnable features of an algorithmic structure of the machine learning threat model includes one or more of the plurality of distinct machine learning model learnable features [[associated with the decline code-feature mapping]] (See at least Paragraphs 84 and 85: The system may utilize a "development data set" that utilizes features of a plurality of transactions to determine the probability that a transaction is a testing transaction. The development data set may be defined by a plurality of features [i.e. learnable variables]. For example, Table 4 describes a development data set comprising two training features: a discretized transaction amount and an indicator of whether the transaction was Card Present or Card Not Present. The features of individual transactions may then be analyzed based on the features defined by the development data set. Examiner’s Note: Ding does not explicitly teach the decline-code feature mapping. However, Thomas does teach this feature as described below); 
wherein implementing the machine learning threat model includes: (i) identifying event data from an online event that is suspected to involve digital fraud or digital abuse (See at least Paragraph 66 and Figure 5: Figure 5 describes a process for identifying "testing transactions" [i.e. event data]. At step 504, suspicious transactions [i.e. transactions that are suspected to be testing transactions] are identified at a merchant), 
(ii) extracting adverse feature data from the event data that map to the one or more learnable variables of the subset (See at least Paragraphs 75 and 80 and Figure 6: The ascertained testing transactions [i.e. event data] are received by a transaction scoring computer [Figure 6, 601]. The ascertained testing transactions may then be analyzed to 
(iii) providing the adverse feature data as model input to the machine learning threat model (See at least Paragraph 82 and Figure 6: A testing model may be generated using the "features" determined in step 605 [Also see Paragraphs 25 and 26: The testing model may utilize the "features" generated from the transaction information as input]); and 
computes, using the machine learning threat model, a threat prediction indicating a probability that the online event involves malicious account testing (See at least Paragraphs 84 and 85: The testing model may be used to determine the probability that a transaction comprising certain features is a testing transaction. This determination may be made for individual transactions performed by a user at a merchant [See Paragraphs 93 and 97 and Figure 7]).

Regarding Claim 15, Ding does not explicitly teach, but Thomas, however, does teach:
creates a decline code-feature mapping of a plurality of distinct account testing transaction decline codes to a plurality of distinct machine learning model learnable features of a machine learning threat model 
defines a training corpus of decline code-informed data samples based on the decline code-feature mapping (See at least Col. 11, Lines 20-48: Tagged transaction data [i.e. a training corpus of decline-code informed data samples] may be recorded and stored by the research engine. The "tags" placed on each transaction correspond to the rules determined by the research engine [See Col. 10, Lines 1-13 and Table 1]); and
uses the training data corpus of decline code-informed data samples to train the machine learning threat model (See at least Col. 11, lines 49-64: The research engine provides the tagged transactions as an additional input to a fraud scoring model. Through additional input of the tagged transactions, performance of the model can be improved/enhanced such that future use of the model in scoring transaction may be more accurate. Examiner's Note: Thomas does not explicitly state that the fraud scoring model is a "machine learning" model. However, the examiner notes that a model that is trained/improved based on new data qualifies as a machine learning model as recited in the claims).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Ding and Thomas in order to provide a model that is effective in reducing, and in some instances eliminating, fraudulent transactions and/or certain types of fraudulent activities involving the payment accounts (Thomas: Col. 1, Lines 28-39). Although Thomas does not explicitly state that this model in used to detect fraud related to “account testing,” it would have been obvious to one of ordinary skill in the art that the teachings of Thomas could be applied to the machine-learning based system for detecting account testing disclosed by Ding.

Claim 16
.



9.	Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (U.S. Patent Publication No. 20140324699) in view of Thomas (U.S. Patent No. 10997596), and in further view of Haceaturean (U.S. Patent Publication No. 20170337599).

Claim 4
	Regarding claim 4, Ding teaches:
wherein the identifying the adverse event signal within the one or more corpora of event data includes: extracting, from the one or more corpora of event data, a corpus of adverse feature data indicative of malicious account testing within a given event (See at least Paragraphs 75 and 80 and Figure 6: The ascertained testing transactions [i.e. event data] are received by a transaction scoring computer [Figure 6, 601]. The ascertained testing transactions may then be analyzed to generate "multi-level features" [i.e. adverse feature data] associated with the testing transactions [Figure 6, 605]); and
creating one or more criteria for each of the plurality of evaluation stages of the automated decisioning workflow based on the corpus of adverse feature data (See at least Paragraphs 97-100: A testing transaction score may be determined based on an analysis of the "multi-level features" identified in association with the testing model. Various actions may be performed based on the testing transaction score reaching a threshold value [i.e. a threat evaluation stage]. For example, if the testing transaction 

	Regarding Claim 4, the combination of Ding and Thomas does not explicitly teach, but Haceaturean, however, does teach:
identifying an adverse event signal within one or more corpora of event data, wherein the adverse event signal comprises a decline code for an associated online event (See at least Paragraph 68: Describes a system for detecting a likelihood of fraud in transactions. A processing server may identify a subset of transaction messages [i.e. one or more corpora of event data] where the response code [i.e. a decline code] stored in the first data element is one of a predetermined set of response code values). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Ding, Thomas, and Haceaturean in order to identify specially formatted data sets of transaction messages to identify instances of technical declines that may be used for the optimization of performance for acquiring financial institutions (Haceaturean: Paragraph 4).

Claim 7
	Regarding Claim 7, Ding teaches:
wherein the one or more learnable variables includes: extracting, from the one or more corpora of event data, a corpus of adverse feature data indicative of malicious account testing within a given event (See at least Paragraphs 75 and 80 and Figure 6: The ascertained testing transactions [i.e. event data] are received by a transaction scoring computer [Figure 6, 601]. The ascertained testing transactions may then be 
creating the one or more learnable variables based on the corpus of adverse feature data (See at least Paragraphs 83 and 84: A development data set may be generated based on the "multi-level features" identified [e.g. the development data set may be organized according to multiple features such as a discretized transaction amount, and an indicator of whether the transaction was Card Present or Card Not Present]).

	Regarding Claim 7, the combination of Ding and Thomas does not explicitly teach, but Haceaturean, however, does teach:
defining the one or more learnable variables based on identifying an adverse event signal within one or more corpora of event data, wherein the adverse event signal comprises a decline code for an associated event (See at least Paragraphs 68 and 69: Describes a system for detecting a likelihood of fraud in transactions. A processing server may identify a subset of transaction messages [i.e. one or more corpora of event data] where the response code [i.e. a decline code] stored in the first data element is one of a predetermined set of response code values [Figure 5, 506]. The processing server may then identify one or more transaction attributes [i.e. learnable variables] based on the subset of transaction messages identified in Step 506).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Ding, Thomas, and Haceaturean in order to identify specially formatted data sets of transaction messages to identify instances of technical declines 

Claim 8
	Regarding claim 8, Ding does not explicitly teach, but Thomas, however, does teach:
wherein the decline code relates to a subscriber-generated value or rationale for blocking or not accepting an attempt at an online transaction or other online activity (See at least Col. 10, Lines 29-40: The "response codes" are included in an authorization reply for a transaction by the issuer. Examiner's Note: Thomas does not explicitly state that these response codes correspond to a rationale for a transaction being declined. However, one of ordinary skill in the art would recognize that the response codes listed in Col. 10, Lines 29-40 correspond to reasons why a transaction was declined [e.g. response code 57 corresponds to a decline reason of "function not permitted to cardholder"]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Ding and Thomas in order to provide a model that is effective in reducing, and in some instances eliminating, fraudulent transactions and/or certain types of fraudulent activities involving the payment accounts (Thomas: Col. 1, Lines 28-39).


10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (U.S. Patent Publication No. 20140324699) in view of Thomas (U.S. Patent No. 10997596), and in further view of Zoldi (U.S. Patent Publication No. 20200151628).

Claim 5
	Regarding Claim 5, Ding teaches:
constructing the machine learning threat model based on the one or more learnable variables derived based on feature data indicative of malicious account testing (See at least Paragraph 82: The testing model may be generated using the "features" determined in step 605 [Also see Paragraphs 25 and 26: The testing model may utilize the "features" generated from the transaction information as input]), and
augmenting an algorithmic structure of the [[pre-existing]] machine learning model with the one or more learnable variables derived based on feature data indicative of malicious account testing (See at least Paragraph 25: The testing model may then be trained [i.e. augmented] to adapt its effectiveness over time by analyzing "features" extracted from transaction information [Also see Paragraph 26]. The testing model is utilized to identify testing transactions [See Paragraph 2]. Examiner’s Note: Ding does not explicitly teach that a “pre-existing machine learning model that performs a cognate machine learning task of predicting digital fraud or digital abuse” is augmented. However, Zoldi does teach modifying existing fraud detection models as described below).

	Regarding Claim 5, the combination of Ding and Thomas does not explicitly teach, but Zoldi, however, does teach:
wherein the constructing includes: selecting a pre-existing machine learning model that performs a cognate machine learning task of predicting digital fraud or digital abuse (See at least Paragraph 25: Describes a system for using machine learning to detect fraud. The system may comprise a base model [i.e. a pre-existing machine 
augmenting an algorithmic structure of the pre-existing machine learning model… (See at least Paragraph 25: The system also comprises an "adaptive model" that processes data after the base model. The intention is for the adaptive model to use the base model's input variables, and potentially some additional input variables capturing data not used by the base model [i.e. learnable variables], and adjust the base model's score to reflect changes in the fraud and non-fraud statistics).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Ding, Thomas, and Zoldi in order to improve the functionality of fraud detection technology. This is accomplished by the invention disclosed by Zoldi because changes in fraud patterns, which a traditional static statistical model could not foresee, are compensated for by the adaptive nature of the model (Zoldi: Paragraph 4).


11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (U.S. Patent Publication No. 20140324699) in view of Thomas (U.S. Patent No. 10997596), and in further view of Vinayagam (U.S. Patent Publication No. 20210201319).

Claim 9
	Regarding Claim 9, the combination of Ding and Thomas does not explicitly teach, but Vinayagam, however, does teach:
wherein extracting adverse feature data from the event data includes identifying a number of transaction failures during a period for a single online user (See at least Paragraph 20: Describes a system for authorizing transactions. The system may extract one or more features from transaction information associated with a card identifier. The features may include a number of declined transactions during one or more periods).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Ding, Thomas, and Vinayagam in order to improve the effectiveness of the machine learning model by applying inputs that are relevant to the detection of fraud in a transaction.


12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (U.S. Patent Publication No. 20140324699) in view of Thomas (U.S. Patent No. 10997596), and in further view of Hammad (U.S. Patent Publication No. 20110022483).

Claim 10
	Regarding Claim 10, the combination of Ding and Thomas does not explicitly teach, but Hammad, however, does teach:
wherein extracting adverse feature data from the event data includes identifying a number of transaction failures during a period for a single internet protocol address (See at least Paragraph 48: Describes a system for determining that a device has been or is likely to have been used in a fraudulent manner. The system may gather data regarding the number of declined transactions. The device may be identified by an IP address [See Paragraph 32]).
.


13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (U.S. Patent Publication No. 20140324699) in view of Thomas (U.S. Patent No. 10997596), and in further view of Christner (U.S. Patent Publication No. 20150161609).

Claim 11
	Regarding Claim 11, the combination of Ding and Thomas does not explicitly teach, but Christner, however, does teach:
wherein extracting adverse feature data from the event data includes identifying a number of distinct financial accounts used in failed online transactions (See at least Paragraph 64: Describes a system for detecting fraudulent transactions. The system may determine the number of declined transactions during a period. These transactions may be identified from multiple accounts. For example, a fraudster in possession of a number of stolen credit cards may often "sweep" through [i.e., attempt to charge] multiple cards/accounts before finding one that can subsequently be milked [i.e., is not declined]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Ding, Thomas, and Christner in order to .


14.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (U.S. Patent Publication No. 20140324699) in view Thomas (U.S. Patent No. 10997596), and in further view of Basu (U.S. Patent Publication No. 20140304158).

Claim 12
	Regarding claim 12, the combination of Ding and Thomas does not explicitly teach, but Basu, however, does teach:
wherein extracting adverse feature data from the event data includes identifying a number of failed online transactions per distinct financial account (See at least Paragraph 55 and 65: Describes a system for monitoring the electronic transaction activity may include monitoring activity received from an authorization entity. The system may monitor the decline rate [i.e. the number of declined transactions over a period; See Paragraph 32] associated with a particular account [See Paragraph 65]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Ding, Thomas, and Basu in order to provide an improved authorization decision by estimating a fraud risk of authorization of the transaction based on a custom profile associated with individual payment accounts that may be based on dynamic factors (Basu: Paragraph 22).

Claim 13

wherein extracting adverse feature data from the event data includes identifying a number of failed online transaction per bank identification number during a period (See at least Paragraph 32: A decline rate [i.e. the number of declined transactions over a period of time; See Paragraph 32] may be determined for an authorization entity [e.g. an issuer; See Paragraph 29]. Examiner's Note: Basu does not explicitly state that the number of failed transactions corresponds to a "BIN." However, it would have been obvious to one of ordinary skill in the art that the authorization entity disclosed by Basu would have an associated identifier [i.e. a BIN] so that it could be differentiated from other authorization entities).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Ding, Thomas, and Basu in order to detect abnormal transaction activity associated with an issuer (i.e. an authorization entity) so that corrective action may be taken to improve authorization outcomes (Basu: Paragraph 22).


15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (U.S. Patent Publication No. 20140324699) in view Thomas (U.S. Patent No. 10997596), and in further view of Groarke (U.S. Patent Publication No. 20140304158).

Claim 14
	Regarding Claim 14, the combination of Ding and Thomas does not explicitly teach, but Groarke, however, does teach:
wherein identifying event data from the online event that is suspected to involve digital fraud or digital abuse includes: receiving, via an application programming interface, the event data together with a decline code indicating a likelihood that the online event involves digital fraud or digital abuse (See at least Paragraphs 19 and 20: The system may receive a message including a "decline reason code" indicating the reason a transaction was declined. The issuer may communicate the accountholder decline data to the alert computing device via an Application Programming Interface (API) communicatively coupling the alert computing device to an issuer computing device of the issuer [See Paragraph 17]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Ding, Thomas, and Groarke in order to increase the effectiveness of the fraud identification technology by reducing the likelihood that transactions are incorrectly declined (Groarke: Paragraphs 3 and 4). The decline reason codes provide the system with additional information that is relevant to identifying transactions that are actually fraudulent.


16.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (U.S. Patent Publication No. 20140324699) in view Thomas (U.S. Patent No. 10997596) and Haceaturean (U.S. Patent Publication No. 20170337599).

Claim 17
	Regarding Claim 17, Ding teaches:
A machine learning-based method for detecting digital abuse or digital fraud that involves malicious account testing, the method comprising (See at least the Abstract and Paragraph 2: Describes a system/method that utilizes machine learning [i.e. a testing model; See Paragraph 25, the testing model may be a learning model that adapts its effectiveness over time] to identify transactions as testing transactions [i.e. transactions that are designed to test whether stolen account information may be used by an identity thief]):
implementing the machine learning threat model that predicts malicious account testing using misappropriated account data (See at least Paragraphs 25 and 26: As described above, Ding describes a system that utilizes machine learning to determine the likelihood that a transaction is a testing transaction. In other words, the system may determine if a transaction comprises malicious account testing [Also see Paragraph 2]), 
wherein a subset of a plurality of learnable variables of an algorithmic structure of the machine learning threat model includes one or more learnable variablesPage 9 of 14Serial No.: 17/379,068 Attorney Docket No.: SIFT-P14-USderived based on feature data indicative of malicious account testing
wherein implementing the machine learning threat model includes: (i) identifying event data from an online event that is suspected to involve digital fraud or digital abuse (See at least Paragraph 66 and Figure 5: Figure 5 describes a process for identifying "testing transactions" [i.e. event data]. At step 504, suspicious transactions [i.e. transactions that are suspected to be testing transactions] are identified at a merchant), 
(ii) extracting adverse feature data from the event data that map to the one or more learnable variables of the subset (See at least Paragraphs 75 and 80 and Figure 6: The ascertained testing transactions [i.e. event data] are received by a transaction scoring computer [Figure 6, 601]. The ascertained testing transactions may then be analyzed to generate "multi-level features" [i.e. adverse feature data] associated with the testing transactions [Figure 6, 605]), and
(iii) providing the adverse feature data as model input to the machine learning threat model (See at least Paragraph 82 and Figure 6: A testing model may be generated using the "features" determined in step 605 [Also see Paragraphs 25 and 26: The testing model may utilize the "features" generated from the transaction information as input]); and
computing, using the machine learning threat model, a threat prediction indicating a probability that the online event involves malicious account testing (See at least Paragraphs 84 and 85: The testing model may be used to determine the probability that a transaction comprising certain features is a testing transaction. This determination may be made for individual transactions performed by a user at a merchant [See Paragraphs 93 and 97 and Figure 7]).


defining a corpus of account testing training data samples based on the plurality of transaction decline codes (See at least Col. 11, Lines 20-48: Tagged transaction data [i.e. a training corpus of decline-code informed data samples] may be recorded and stored by the research engine. The "tags" placed on each transaction correspond to the rules determined by the research engine [See Col. 10, Lines 1-13 and Table 1]); and
training a machine learning threat model using the corpus of account testing training data samples (See at least Col. 11, Lines 49-64: The research engine provides the tagged transactions as an additional input to a fraud scoring model. Through additional input of the tagged transactions, performance of the model can be improved/enhanced such that future use of the model in scoring transaction may be more accurate. Examiner's Note: Thomas does not explicitly state that the fraud scoring model is a "machine learning" model. However, the examiner notes that a model that is trained/improved based on new data qualifies as a machine learning model as recited in the claims).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Ding and Thomas in order to provide a model that is effective in reducing, and in some instances eliminating, fraudulent transactions and/or certain types of fraudulent activities involving the payment accounts (Thomas: Col. 1, Lines 28-39). Although Thomas does not explicitly state that this model in used to detect fraud related to “account testing,” it would have been obvious to one of ordinary skill in the art that the teachings of Thomas could be applied to the machine-learning based system for detecting account testing disclosed by Ding.

	Regarding Claim 17, the combination of Ding and Thomas does not explicitly teach, but Haceaturean, however, does teach:
identifying a plurality of distinct transaction decline codes that indicate a probability of malicious account testing (See at least Paragraph 68: Describes a system for detecting a likelihood of fraud in transactions. A processing server may identify a subset of transaction messages [i.e. one or more corpora of event data] where the response code [i.e. a decline code] stored in the first data element is one of a predetermined set of response code values).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Ding, Thomas, and Haceaturean in order to identify specially formatted data sets of transaction messages to identify instances of technical declines that may be used for the optimization of performance for acquiring financial institutions (Haceaturean: Paragraph 4). Although Haceaturean does not explicitly state that this model in used to detect fraud related to “account testing,” it would have been obvious to one of ordinary skill in the art that the teachings of Haceaturean could be applied to the machine-learning based system for detecting account testing disclosed by Ding.


17.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (U.S. Patent Publication No. 20140324699) in view Thomas (U.S. Patent No. 10997596) and Haceaturean (U.S. Patent Publication No. 20170337599), and in further view of Basu (U.S. Patent Publication No. 20140304158).

Claim 19
	Regarding claim 19, the combination of Ding, Thomas, and Haceaturean does not explicitly teach, but Basu, however, does teach:
wherein a distinct one of the plurality of learnable variables comprises a learnable variable that is adapted to compute the threat prediction based on identifying a number of transaction failures per bank identifying number (BIN) within a period (See at least Paragraph 32: A decline rate [i.e. the number of declined transactions over a period of time; See Paragraph 32] may be determined for an authorization entity [e.g. an issuer; See Paragraph 29]. Examiner's Note: Basu does not explicitly state that the number of failed transactions corresponds to a "BIN." However, it would have been obvious to one of ordinary skill in the art that the authorization entity disclosed by Basu would have an associated identifier [i.e. a BIN] so that it could be differentiated from other authorization entities).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Ding, Thomas, Haceaturean, and Basu in order to detect abnormal transaction activity associated with an issuer (i.e. an authorization entity) so that corrective action may be taken to improve authorization outcomes (Basu: Paragraph 22).


Response to Arguments
18.	Applicant’s arguments filed January 14, 2022 have been fully considered. 

Arguments regarding 35 U.S.C. 112(b)
	The rejections under 35 U.S.C. 112(b) given to claims 4, 7, 8, 15, and 16 in the non-final rejection have been withdrawn in response to the applicant’s amendments. However, the amendments submitted by the applicant for claims 7, 8, 16, 18, and 19 raise new issues under 35 U.S.C. 112(b). The applicant is directed to the 112(b) rejection above for details.

Arguments regarding 35 U.S.C. 102 and 103
Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments. 


Citation of Pertinent Prior Art
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Agrawal (U.S. Patent Publication No. 20210279731): Describes a system, method, and computer program product for early detection of and response to a merchant data breach through machine-learning analysis.
Gopinathan (U.S. Patent No. 6330546): Describes an automated system and method detects fraudulent transactions using a predictive model such as a neural network to evaluate individual customer accounts and identify potentially fraudulent transactions


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696      

/EDWARD CHANG/Primary Examiner, Art Unit 3696